DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 20 October 2021. Presently, claims 1-17, 19, and 21-22 are pending and are examined on the merits. New claims 21 and 22 have been added.

Response to Arguments
Applicant’s remarks on pg. 8 and amendments with respect to the claim objections for claims 1, 4, and 19 have been fully considered. The claim objections have been withdrawn in view of the amendments.
Applicant’s remarks on pg. 9 and amendments with respect to the 35 USC 102(a)(1) prior art rejection in view of Lew et al. (US 20030100822) have been  fully considered but are not persuasive and/or moot based on new grounds of rejection. 
Applicant submits on pg. 9 that Lew uses ultrasound which is quite limited in that ultrasound is only able to resolve structural dimensions equal to half the ultrasound wavelength, due basic physics limitations. This characteristic seriously limits the utility of a system as described in Lew et al. 
This is not persuasive because ultrasound imaging is the method of imaging used throughout the disclosure of the present application. While the application does disclose that there are limitations with ultrasound, ultrasound is the method of imaging that is used here as well. 
Applicant submits on pg. 9 that claims 1 and 19 have been amended to focus on detecting a shift in resonance frequency or associated acoustic absorption of the resonant hydrogel sheet or other 
Applicant’s remarks on pg. 10-11 and amendments with respect to the 35 USC 103 prior art rejection in view of Lew et al. in view of Bargatin et al. have been fully considered but are not persuasive and/or moot based on new grounds of rejection. Applicant submits on pg. 10-11 that Bargatin et al. uses NEMS devices. The NEMS devices used are not passive structures, but are active, powered devices that are electrically coupled to an actuator, which delivers power to such NEMS devices to cause them to vibrate. Neither Lew nor the resonator structures of the present application are active, powered resonator devices, but are passive. The passive resonator devices only resonate upon query by the ultrasound transducer. Where a passive array of hydrogel structures is used no such benefits (as described in Bargatin et al.) are provided. There is thus no logical reason one would look to Bargatin et al. to improve Lew et al. 
This argument is not persuasive because Bargatin et al. (for claims 10-17) is relied on to teach the use of an array structure and not to teach the detection of resonance frequency characteristics. Therefore, the 35 USC 103 rejection for claims 10-17 still stands as valid. 
Applicant submits on pg. 12 in regards to claim 17 that “resonator structures in Bargatin et al. are configured to be of generally the same size, but that there may be some minor variation in size, between the cantilever structures (e.g., within 10%, 5%, 2%, or 1% of one another).” This is not 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, the claim recites, in lines 6-7, “determining a resonance frequency or acoustic absorption of the biomarker sensitive hydrogel based on the one or more characteristics…”, wherein the “one or more characteristics” are received from the ultrasound receiver. Paragraph [0108] determining a resonance frequency or acoustic absorption of the biomarker sensitive hydrogel based on the one or more characteristics…”, wherein the “one or more characteristics” are received from the ultrasound receiver. Therefore, the claim is rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew et al. (US 20030100822), in view of Ritcher et al., “Review on Hydrogel-based pH Sensors and Microsensors”, Sensors 2008, vol. 8 no. 1, pg. 561-581.
Regarding claim 1, Lew et al. teach (Fig. 1 and 2) a system for identifying one or more changes in a biomarker sensitive hydrogel configured to be positioned within an in vivo environment (“An implantable chip biosensor for detecting an analyte in vivo in body fluids comprises an analyte-sensitive hydrogel slab chemically configured to vary its displacement volume according to changes in concentration of an analyte, such as glucose, in a patient's body fluid…” (abstract)), the system comprising: 
a biomarker sensitive hydrogel (Fig. 1; elongated slab or filament of analyte-sensitive hydrogel 11), the biomarker sensitive hydrogel being configured to be positioned within the in vivo environment length/displacement depending on the glucose level; 
an ultrasound transducer (Fig. 1; 15) configured to locate the biomarker sensitive hydrogel within the in vivo environment (“The ultrasound transducer 15 located outside of the body scans the biosensor chip 10 and captures the image of the hydrogel filament 11.” (Para. [0091])) and configured to identify one or more characteristics of the biomarker sensitive hydrogel (“The ultrasound scanner 15, FIG. 1, is designed to measure the glucose concentration based on the length displacement of the glucose-sensitive filament in the biosensor chip 10 implanted under the subcutaneous layer of human skin. The glucose-sensitive hydrogel 11 is enough for the ultrasound image capture because the hydrogel is dense compared to membrane 14 and supporting block 13, and has a smooth surface with a regular shaped.” (Para. [0090]), note that the one or more characteristics corresponds to length/volume change of the hydrogel filament); 
a computer system in electrical communication with the ultrasound transducer, the computer system having one or more processors (“…the ultrasound image capturing function and the post processing function such as gauging, converting, and monitoring are incorporated into one structure, both in hardware and software. A personal computer can be used as the means for managing the large 
receive, from the ultrasound transducer, the one or more characteristics of the biomarker sensitive hydrogel (“The hydrogel filament 11 in the biosensor chip 10 is stimulated by the change of glucose level in body fluid contacting membrane 14, and swells in length depending on the concentration level of glucose in the fluid. The ultrasound transducer 15 located outside of the body scans the biosensor chip 10 and captures the image of the hydrogel filament 11.” (Para. [0091])); and 
determine, at the one or more processors, one or more changes of the biomarker sensitive hydrogel based on the received one or more characteristics of the biomarker sensitive hydrogel (“An ultrasound image-processing unit estimates the displacement of the hydrogel filament, which is converted to the corresponding glucose concentration level based on a calibration table or a constant sensitivity value governing the relationship between the glucose level and the displacement.” (Para. [0091])).
However, Lew et al. fail to teach that the one or more characteristics, received by the transducer, that correspond to the change in displacement volume/length of the hydrogel, comprise a shift in an acoustic resonance frequency of the biomarker sensitive hydrogel.

    PNG
    media_image1.png
    267
    711
    media_image1.png
    Greyscale
In the same field of stimuli-responsive hydrogels, Ritcher et al. teach (Fig. 6) the one or more characteristics, received by the transducer (“…quartz crystal micro balance is used as a transduction element to monitor changes in the properties of thin hydrogel layers.” (pg. 569, Quartz crystal micro balance, para. 1, lines 3-5)), that correspond to the change in displacement volume/length comprise a shift in an acoustic resonance frequency of the 
It would be obvious to one skilled in art before the effective filing date to modify the one or more characteristics of the biomarker sensitive hydrogel of Lew et al. by showing change in displacement volume/length of the hydrogel corresponds to a shift in an acoustic resonance frequency of the biomarker sensitive hydrogel, as taught Ritcher et al., in order to use a hydrogel tailored for a specific application (i.e. where the changing variable is the resonance frequency) (pg. 576, Conclusions, para. 1, lines 4-6).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the one or more characteristics of the biomarker sensitive hydrogel that provides an indication of changes in length/ volume of the hydrogel of Lew et al. with one or more characteristics that provides an indication of changes in length/volume of the hydrogel comprising a shift in an acoustic resonance frequency of the biomarker sensitive hydrogel, as taught by Ritcher et al., as the substitution of one known biomarker sensitive hydrogel characteristic that provides an indication of changes in length/volume of the hydrogel for another yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully providing an indication of changes in length/volume of the hydrogel.
Regarding claim 2, Lew et al. teach the computer system receives, from the ultrasound transducer (Fig. 1; 15), the one or more characteristics of the biomarker sensitive hydrogel at a first time and at a second time, and wherein the computer system determines, at the one or more processors, (“The ultrasound transducer 15 located outside of the body scans the biosensor chip 10 and captures the image of the hydrogel filament 11. An ultrasound image-processing unit estimates the displacement of the hydrogel filament, which is converted to the corresponding glucose concentration level based on a calibration table or a constant sensitivity value governing the relationship between the glucose level and the displacement.” (Para. [0091])) the one or more changes of the biomarker sensitive hydrogel based on differences between the one or more characteristics of the biomarker sensitive hydrogel at the first time and at the second time (“The ultrasound transducer scans the implanted glucochip in order to provide an image of the hydrogel filament on the chip. The captured image is processed to determine the filament swelling displacement. Glucose level is estimated by converting the displacement using the calibration table or the constant sensitivity value that present the relationship between swelling displacement and glucose level…The stored glucose levels can be plotted with respect to time in order to provide the time-variant glucose level change for a long-term.” (Para. [0106])). Note that because the glucose concentration is converted from the hydrogel displacement, the plot with respect to time showing the time variant glucose levels also shows the variation of hydrogel displacement with respect to time. Also, note that the plot over time is over a range of time corresponding to change in the hydrogel displacement at “the first and second time.”
Regarding claim 3, Lew et al. teach that the biomarker sensitive hydrogel comprises one or more markers or contrast agents (immobilized phenylboronic acid), and wherein the differences between the one or more characteristics of the biomarker sensitive hydrogel at the first time and at the second time comprise (i) a change in an average density of the one or more markers or contrast agents or (ii) a distance between at least two markers or contrast agents of the one or more markers or 
Regarding claim 4, Lew et al. teach (Figs. 9a and 9b) that the system further comprises a control hydrogel (reference filament 92) positioned within the in vivo environment, the control hydrogel configured not to dimensionally change in response to interaction with one or more predefined biomarkers (“…a glucochip that includes both a glucose sensitive hydrogel filament 91 and a reference hydrogel filament 92. The glucose-sensitive hydrogel 91 is designed to respond only to glucose. However, in the case that the glucose-sensitive hydrogel reacts to some substance other than glucose, examining the reference hydrogel filament 92 that is also placed on the glucochip can compensate for the non-specific swelling. This hydrogel is chemically identical to the glucose-sensitive hydrogel, with the exception that it has no GOX or GBM on the hydrogel backbone, so it does not respond to glucose.” (Para. [0103])), 
wherein the ultrasound transducer is configured to locate the control hydrogel and identify one or more control characteristics of the control hydrogel (“Desirably, the biosensor chip also includes a second groove with a reference hydrogel slab, and/or scale marks which can be imaged together with the hydrogel slab to provide a precise dimensional calibration.” (Para. [0015]), “The ultrasound transducer 15 located outside of the body scans the biosensor chip 10 and captures the image of the hydrogel filament 11.” (Para. [0091])), and 

	Regarding claim 5, Lew et al. teach that the biomarker sensitive hydrogel and the control hydrogel each comprise one or more markers or contrast agents, the one or more markers or contrast agents comprising one or more of: a metal or a plurality of sonically reflective nanoparticles (“The glucose-sensitive hydrogel can accommodate certain reporter moieties to improve its image quality when scanned by ultrasound. These moieties are Silicates, Aluminosilicates, Organosilaoxanes, carbosilanes, Silazanes, Ferrocene, Metallo porphyrin, Amine-transition metal complexes, Phthalocyanines, Silicone, Ge, Sn, and phosphazene.” (Para. [0096]), “The glucose-sensitive hydrogel can accommodate certain reporter moieties to improve its image quality when scanned by MRI and CT. The following TABLE 4 shows candidates for such moieties. 4TABLE 4 Imaging Modality Reporter Moiety MRI Paramagnetic substances, such a Gd and Mn, and iron oxide CT image Heavy elements, such as I, Br, and Ba.” (Para. [0117])).
	Regarding claim 6, Lew et al. teach that the one or more markers or contrast agents are positioned to render a plurality of barber pole stripes (scale marks 144) along or within the biomarker sensitive hydrogel and the control hydrogel or are positioned to render one or more foci along or within 
	Regarding claim 7, Lew et al. teach that the biomarker sensitive hydrogel comprises an elongate shape between 10-100 um thick and 2-20 mm long (“…the hydrogel slab has an elongated filament-like shape, with the length at least about 5 to 50 times the crosswise dimension(s).” (Para. [0014]), “ The length of the hydrogel filament is preferably less than 1 cm…” (Para. [0055]), “Based on the factors to the filament dimensions, in a presently preferred embodiment, the hydrogel slab is shaped as a filament having a lengthwise dimension Y, which is substantially greater than width and depth dimensions X and Z. In a preferred embodiment, the lengthwise dimension Y is between about 0.2 cm and about 2 cm, more preferably between about 0.2 cm and about 1 cm, and Y is between about 5 and about 50 times each of X and Z.” (Para. [0101])).
	Regarding claim 8, Lew et al. teach the one or more changes comprise a change in a volume of the biomarker sensitive hydrogel, and wherein the change in the volume causes a detectable change in a length of the biomarker sensitive hydrogel and such change in length correlates with a concentration of the one or more predefined biomarkers interacting with the biomarker sensitive hydrogel (“Changes in analyte concentration 21 in the body fluid produce a change in hydrogel swelling displacement 22; these two aspects of the process occur inside the patient's body. The hydrogel image is captured 23 by scanning means outside body and the displacement change 24 is determined. Finally, the displacement change is converted 25 to the analyte concentration, based on a calibration curve.” (Para. [0048]), “The hydrogel filament 11 in the biosensor chip 10 is stimulated by the change of glucose level in body fluid contacting membrane 14, and swells in length depending on the concentration level of glucose in the 
However, Lew et al. fail to teach that the change in displacement volume/length corresponds to the change in the acoustic resonance frequency of the biomarker sensitive hydrogel.
In the same field of stimuli-responsive hydrogels, Ritcher et al. teach (Fig. 6) the change in displacement volume/length of the biomarker sensitive hydrogel corresponds to the acoustic resonance frequency of the biomarker sensitive hydrogel (“…it was observed a frequency shift increasing with increasing mass and volume of hydrogel. Essentially, both the stiffness and the density of the hydrogel strongly decrease by swelling and thus increase its volume and mass. As a consequence, the effective surface load which is swinging decreases during the swelling process. Changes in mechanical properties of the hydrogel coating of the quartz cause changes in damping of the signal amplitude.” (pg. 569, Quartz crystal micro balance, para. 1, lines 6-10); Fig. 6 shows the swelling and shrinking of the hydrogel associated with a change in resonance frequency via waveform, note that, because the change in volume of the hydrogel of Lew et al. corresponds to a glucose concentration and Ritcher et al. teaches that the change in volume corresponds to change in resonance frequency, then change in resonance frequency also corresponds to a concentration).
It would be obvious to one skilled in art before the effective filing date to modify modified Lew et al. by showing that the change in displacement volume/length of the biomarker sensitive hydrogel corresponds to the change in the acoustic resonance frequency of the biomarker sensitive hydrogel, as taught Ritcher et al., in order to use a hydrogel tailored for a specific application (i.e. where the changing variable is the resonance frequency) (pg. 576, Conclusions, para. 1, lines 4-6).

Regarding claim 12, modified Lew et al. teach the system and method set forth above, including the one or more changes of the hydrogel resonator sheet comprise a swelling or a shrinking (“The charged product generated by activity of the enzyme on the analyte causes the hydrogel to change its displacement volume (swell or shrink), which changes can be detected by the scanning means.” (Para. [0016])). 
However, Lew et al. fail to teach that the one or more characteristics comprise a shift in a frequency position of a maxima of the absorption for the portion of the array of acoustic resonators, and wherein the one or more changes of the resonator sheet comprise a change of at least the portion of 
In the same field of stimuli-responsive hydrogels, Ritcher et al. teach (Fig. 6) a shift in frequency position of a maxima of absorption for the biomarker sensitive hydrogel, wherein the one or more changes of the resonator sheet comprise a change of at least the portion of the array of resonators as determined by the shift in the frequency position of the maxima of the absorption for the portion of the array of resonators. The waveform shown in Fig. 6 shows the shift in the waveform maximas corresponding the swelling (red) and shrinking (blue) of the hydrogel resonator sheet. The swelling and shrinking along with the corresponding waveform correspond to a change of at least the portion of the array of resonators as determined by the shift in the frequency position of the maxima of the absorption for the portion of the array of resonators.
It would be obvious to one skilled in the art before the effective filing date to substitute the one or more characteristics of the biomarker sensitive hydrogel of Lew et al. with one or more characteristics comprising a shift in frequency position of a maxima of absorption for the portion of the array of acoustic resonators, wherein the one or more changes of the resonator sheet comprise a change of at least the portion of the array of resonators as determined by the shift in the frequency position of the maxima of the absorption for the portion of the array of resonators, as taught by Ritcher et al., as the substitution of one known biomarker sensitive hydrogel characteristic for providing a change in length/volume of a hydrogel for another yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully providing information on the shift in frequency position of maxima absorption for the biomarker sensitive hydrogel.
Regarding claim 19, Lew et al. teach a computer-implemented method for using ultrasound to identify one or more changes in a biomarker sensitive hydrogel configured to be 
at a first time, receiving data from an ultrasound receiver, the data (i.e. signals) comprising one or more characteristics of the biomarker sensitive hydrogel (“The ultrasound transducer 15 located outside of the body scans the biosensor chip 10 and captures the image of the hydrogel filament 11.” (Para. [0091])); 
determining one or more of a volume or a length of the biomarker sensitive hydrogel based on the one or more characteristics “An ultrasound image-processing unit estimates the displacement of the hydrogel filament, which is converted to the corresponding glucose concentration level based on a calibration table or a constant sensitivity value governing the relationship between the glucose level and the displacement.” (Para. [0091])); 
at a second time, receiving additional data from the ultrasound receiver, the additional data comprising one or more updated characteristics of the biomarker sensitive hydrogel (Fig. 11; “The ultrasound transducer scans the implanted glucochip in order to provide an image of the hydrogel filament on the chip. The captured image is processed to determine the filament swelling displacement.” (Para. [0106])); 
determining one or more of an updated volume or an updated length of the biomarker sensitive hydrogel based on the one or more updated characteristics (“Glucose level is estimated by converting the displacement using the calibration table or the constant sensitivity value that present the 
calculating a concentration of a biomarker based on the volume, length, the updated volume, and the updated length (“Glucose level is estimated by converting the displacement using the calibration table or the constant sensitivity value that present the relationship between swelling displacement and glucose level. This calibration table or the sensitivity value is determined empirically from measurements in vitro. The glucose level is displayed to users through a readout device, and it can be stored in memory in the form of a database as long as the memory space is available. The stored glucose levels can be plotted with respect to time in order to provide the time-variant glucose level change for a long-term.” (Para. [0106])).
However, Lew et al. fail to teach that the change in displacement volume/length corresponds to the change in the acoustic resonance frequency of the biomarker sensitive hydrogel.
In the same field of stimuli-responsive hydrogels, Ritcher et al. teach (Fig. 6) the change in displacement volume/length of the biomarker sensitive hydrogel corresponds to the acoustic resonance frequency of the biomarker sensitive hydrogel (“…it was observed a frequency shift increasing with increasing mass and volume of hydrogel. Essentially, both the stiffness and the density of the hydrogel strongly decrease by swelling and thus increase its volume and mass. As a consequence, the effective surface load which is swinging decreases during the swelling process. Changes in mechanical properties of the hydrogel coating of the quartz cause changes in damping of the signal amplitude.” (pg. 569, Quartz crystal micro balance, para. 1, lines 6-10); Fig. 6 shows the swelling and shrinking of the hydrogel associated with a change in resonance frequency via waveform, note that, because the change in 
It would be obvious to one skilled in art before the effective filing date to modify modified Lew et al. by showing that the change in displacement volume/length of the biomarker sensitive hydrogel corresponds to the acoustic resonance frequency of the biomarker sensitive hydrogel, as taught Ritcher et al., in order to use a hydrogel tailored for a specific application (i.e. where the changing variable is the resonance frequency) (pg. 576, Conclusions, para. 1, lines 4-6).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the one or more characteristics of the biomarker sensitive hydrogel that provides an indication of changes in length/ volume of the hydrogel of Lew et al. with one or more characteristics that provides an indication of changes in length/volume of the hydrogel comprising a shift in an acoustic resonance frequency of the biomarker sensitive hydrogel, as taught by Ritcher et al., as the substitution of one known biomarker sensitive hydrogel characteristic that provides an indication of changes in length/volume of the hydrogel for another yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully providing an indication of changes in length/volume of the hydrogel.
 
Regarding claim 21, Lew et al. teach that the biomarker sensitive hydrogel is unconstrained (“…permit expansion of the hydrogel in substantially only one dimension. (Para. [0014])). Note that unconstrained, under BRI, is taken to mean not constrained in at least one direction or manner and/or not fixed within the body. With that, because the hydrogel of Lew et al. is permitted to expand substantially in one direction it can be classified as unconstrained.
Regarding claim 22, modified Lew et al. teach the system and device set forth above but fail to teach that the system is configured to identify a shift in frequency position of a maxima of absorption for the biomarker sensitive hydrogel.
In the same field of stimuli-responsive hydrogels, Ritcher et al. teach (Fig. 6) identifying a shift in frequency position of a maxima of absorption for the biomarker sensitive hydrogel. The waveform shown in Fig. 6 shows the shift in the waveform maximas corresponding the swelling (red) and shrinking (blue) of the hydrogel.
It would be obvious to one skilled in the art before the effective filing date to substitute the technique for identifying a change in length/volume of a hydrogel of Lew et al. with a technique for identifying a change in length/volume of a hydrogel comprising identifying a shift in frequency position of a maxima of absorption for the biomarker sensitive hydrogel, as taught by Ritcher et al., as the substitution of one known technique for identifying a change in length/volume of a hydrogel for another yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully providing information on the shift in frequency position of maxima absorption for the biomarker sensitive hydrogel. . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew et al. (US 20030100822), in view of Ritcher et al., “Review on Hydrogel-based pH Sensors and Microsensors”, Sensors 2008, vol. 8 no. 1, pg. 561-581 as applied to claim 1 above, and further in view of Wada et al. (US 20150087978).
Regarding claim 9, modified Lew et al. teach the system and method set forth above. 
Lew et al further teach the one or more characteristics of the biomarker sensitive hydrogel comprise: 
a first set of characteristics of the biomarker sensitive hydrogel (“…the biosensor chip system for in vivo monitoring of a selected analyte. Changes in analyte concentration 21 in the body fluid produce a change in hydrogel swelling displacement 22; these two aspects of the process occur inside the patient's body.” (Para. [0048]), “The ultrasound transducer 15 located outside of the body scans the biosensor chip 10 and captures the image of the hydrogel filament 11.” (Para. [0091])); and 
a second set of characteristics of the biomarker sensitive hydrogel (“It is also feasible that the glucose level or other analytes level can be measured not only from one dimensional displacement changes of a hydrogel filament, but also from two- or three-dimensional swelling changes of a hydrogel.” Para. [0120])), 
wherein the first set of characteristics of the biomarker sensitive hydrogel correspond to a first view of the biomarker sensitive hydrogel within the in vivo environment (note that the first view would correspond to the first dimensional measure of displacement), 
wherein the second set of characteristics of the biomarker sensitive hydrogel correspond to a second view of the biomarker sensitive hydrogel within the in vivo environment (“It is also feasible that the glucose level or other analytes level can be measured not only from one dimensional displacement changes of a hydrogel filament, but also from two- or three-dimensional 
However, Lew et al. fails to teach that the second view is substantially orthogonal to the first view.
In the same field of ultrasound imaging, Wada et al. teach that the second view is substantially orthogonal to the first view (“…the ultrasound image generator generates the ultrasound image in a direction orthogonal to a scanning surface of the ultrasonic beam… the ultrasound image is generated based on a plurality of ultrasound images obtained by transmission and reception of the ultrasonic beam from and in the ultrasound probe as the scanning surface is successively shifted.” (Para. [0015]), “… a third angle sensor provided in the ultrasound probe; an optimal value calculator configured to calculate, based on angle information obtained from the third angle sensor, a direction of transmission of the ultrasonic beam transmitted from the ultrasound probe to detect a placement angle of the ultrasound probe…” (Para. [0025])).
It would be obvious to one skilled in the art before the effective filing date to modify modified Lew et al. by having the second view is substantially orthogonal to the first view, as taught by Wada et al., in order to have an optimal view and optimize detection of changes in the hydrogel displacement.

Claims 10-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew et al. (US 20030100822) in view of Ritcher et al., as applied to claim 1, and further in view of Bargatin et al. (US 20140182361).
Regarding claim 10, modified Lew et al. teach the system set forth above. 

 a hydrogel resonator sheet (membrane 14, 83) configured to absorb a subset of ultrasonic frequency bands emitted by the ultrasound transducer (“Semi-permeable membrane 14 is secured in receiving recess 16, such as by gluing or heat sealing, and covers the groove 12. Analyte-containing body fluid is free to pass through the membrane 14 and permeate the hydrogel. The membrane 14 will have a thickness on the order of microns. Desirably, membrane 14 and support block 13 will be fully distinguishable from the hydrogel filament 11 and will not interfere with its imaging by the scanning means 15. For the case of ultrasound scanning means, the membrane 14 and support block 13 will thus have a significantly lower density than the hydrogel filament, and will be transparent to the incoming ultrasound wave without absorbing the sound energy so that the hydrogel beneath the membrane can be imaged without interference.” (Para. [0045]), “… the ultrasound wave's depth of travel into the human body depends on the frequency of the wave. The sound wave of lower frequency penetrates deeper into the human body. Conversely, the lateral resolution, which determines the ability to resolve objects placed side-by-side, increases with increased frequency… With the biosensor chip 10 implanted about 5 mm under the skin, the travel distance of ultrasound wave, from the outer skin to the implanted hydrogel, is expected to be less than 10 mm including epidermis and dermis layer, and the distance allows using the higher ultrasound frequency that penetrates shallow but gives a higher image resolution.” (Para. [0092]), “…the transmitter 133 to the piezoelectric ceramic crystal 132 that emits the ultrasound wave. The ultrasound wave is reflected from the hydrogel filament inside the glucochip and returned to the same piezoelectric ceramic 132…” (Para. [0109]), note that the membrane allows the frequencies/sound energy to pass through to the hydrogel filament in order image the filament corresponding to the limitation “absorb a subset of ultrasonic frequency bands emitted by the transducer”), the hydrogel resonator sheet comprising a biomarker sensitive hydrogel that undergoes one or more physical changes in response to a selective association with the one or more biomarkers 
However, Lew et al. does not teach that the biomarker sensitive hydrogel is specifically arranged in an array of acoustic resonators.
In the same field of analyte detecting sensors, Bargatin et al. teach an array of acoustic resonators (“…the sensor comprises at least one array, with the array comprising a plurality of resonators. In one embodiment, the resonators are arranged in a plurality of rows and a plurality of columns.” (Para. [0008]), “…the resonators are coated with a polymer capable of interacting with at least one analyte.” (Para. [0083])).
It would be obvious to one skilled in the art before the effective filing date to modify the biomarker sensitive hydrogel of modified Lew et al. by arranging it in an array of acoustic resonators, as taught by Bargatin et al., in order for the array to be used as a sensor even if most individual resonators prove defective and to provide improved power matching (Para. [0135]-[0136]).
Regarding claim 11, Lew et al. teach that the computer system is additionally configured to: receive, from the ultrasound transducer, a plurality of ultrasound frequencies outside the subset of ultrasonic frequency bands (“The ultrasound wave is reflected from the hydrogel filament inside the glucochip and returned to the same piezoelectric ceramic 132, which generates an electric voltage signal in the receiver 135 depending on the returned wave. Since the dynamic range of the returned signal is large, the attenuator 136 is necessary to keep the voltage signal within the input range of a high speed A/D converter 138, and the filter 137 rejects frequencies due to noise outside the wave bandwidth. The filtered signal enters to the A/ID converter 138, and the DSP 131 processes the digitally converted voltage data…” (Para. [0109])); and 
construct an image of the in vivo environment by processing at least a portion of the plurality of ultrasound frequencies (“…the DSP 131 processes the digitally converted voltage data from the A/D 
.
Regarding claim 13, Lew et al. teach that the hydrogel resonator sheet is spatially associated with a contrast structure (scale marks), and wherein the computer system is additionally configured to receive, from the ultrasound transducer, spatial information associated with the contrast structure (“…the biosensor chip also includes a second groove with a reference hydrogel slab, and/or scale marks which can be imaged together with the hydrogel slab to provide a precise dimensional calibration.” (Para. [0015]), “The scale marks 85 will be formed of a substance that can be sharply distinguished by the scanner such as a metal when the support block is not metal.” (Para. [0100]), “The scale marks 144 are used as a reference scale in order to find the actual swelling displacement when the biosensor chip is captured as an image.” (Para. [0144])).
Regarding claim 14, modified Lew et al. teach the system and method set forth above. 
Lew et al. teach that the computer system determines the one or more dimensional changes based on the spatial information associated with the contrast structure and the received one or more characteristics between a first point in time and a second point in time (“…the biosensor chip also includes a second groove with a reference hydrogel slab, and/or scale marks which can be imaged together with the hydrogel slab to provide a precise dimensional calibration.” (Para. [0015]), “The scale 
Regarding claim 15, Lew et al. teach the system set forth above but fail to teach that the array of acoustic resonators comprises a periodic array of same-sized acoustic resonators.
In the same field of analyte detecting sensors, Bargatin et al. teach that that the array of acoustic resonators comprises a periodic array of same-sized acoustic resonators (“…the resonators in an array are about the same size.” (Para. [0008]), “The resonators are arranged in a plurality of rows and a plurality of columns, and the resonators are adapted to vibrate at about the same resonance frequency and about the same phase.” (Para. [0012]), “…the resonators in the array are substantially identical.” (Para. [0015])).
It would be obvious to one skilled in the art before the effective filing date to further modify modified Lew et al. by including a periodic array of same-sized acoustic resonators, as taught by Bargatin et al., in order to be able to actuate each resonator identically and to have the SNR be easily scalable as the square root of the number of elements, ultimately improving the SNR (Para. [0144], [0139]).
Regarding claim 16, Lew et al. teach the system set forth above but fail to teach that the array of acoustic resonators comprises a repeated pattern of cylindrical ultrasonic resonators to enable selective harmonic suppression, the repeated pattern comprising: in a first direction, a central cylindrical ultrasonic resonator having a first size alternating with a second cylindrical ultrasonic resonator having a second size; and in a second direction, the central cylindrical ultrasonic resonator alternating with a third cylindrical ultrasonic resonator having a third size.
In the same field of analyte detecting sensor, Bargatin et al. teach (Fig. 1A) that the array of acoustic resonators comprises a repeated pattern of cylindrical ultrasonic resonators (“…a 200 mm 
It would be obvious to one skilled in the art before the effective filing date to modify modified Lew et al. by having the array of acoustic resonators comprise a repeated pattern of cylindrical ultrasonic resonators to enable selective harmonic suppression, the repeated pattern comprising: in a first direction, a central cylindrical ultrasonic resonator having a first size alternating with a second cylindrical ultrasonic resonator having a second size; and in a second direction, the central cylindrical ultrasonic resonator alternating with a third cylindrical ultrasonic resonator having a third size, as taught by Bargatin et al., in order to size and arranged to enhance signal quality (Para. [0129]-[0130]).
Regarding claim 17, modified Lew et al. teach the system and method set forth above but fail to teach that the central cylindrical ultrasonic resonator comprises a diameter of at least 3.5 um, wherein the second cylindrical ultrasonic resonator comprises a diameter of at least 8 um, and wherein the third ultrasonic resonator comprises a diameter of at least 16 um.
In the same field of analyte detecting sensor, Bargatin et al. teach that “the resonator preferably comprises a micron or nanometer sized cantilever (FIGS. 2A-C). For example, the resonators can have a length of about 1.6 to about 5 micrometers… the lengths of all the resonators in the array may be within about 10% of one another, within about 5% of one another, or preferably within about 1% or 2% of one another.” (Para. [0118]) and “…the resonators have a width of about 800 nanometers to about 1.2 micrometers...For example, the widths of all the resonators in the array may be within about 10% of one another, within about 5% of one another, or preferably within about 1% or 2% of one another.” (Para. [0119]). One of ordinary skill in the art would recognize that adjusting size and arrangement of the resonators would improve the signal to noise ratio when actuated to vibrate with coherent frequencies and phases. It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (i.e. patterns/arrangements) by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Other relevant prior art:
Millet et al., “Characterization of Mass and Swelling of Hydrogel Microstructures using MEMS Resonant Mass Sensor Arrays”, Nano, Micro, Small vol. 8 iss. 16, (2012 August 20), pg. 2555-2562. The subject matter contained in this publication is relevant to the present application; therefore, it is regarded a relevant prior art.
Sannino et al., “Spin coating cellulose derivatives on quartz crystal microbalance plates to obtain hydrogel-based fast sensors and actuators”, Journal of Applied Polymer Science vol. 106 iss. 5, (2007 December 5), pg. 3040-3050. The subject matter contained in this publication is relevant to the present application; therefore, it is regarded a relevant prior art.
Rey et al., “Monitoring swelling and deswelling of thin polymer films by microcantilever sensors”, Sensors and Actuators B: Chemical, (2014), pg. 602-610. The subject matter contained in this publication is relevant to the present application; therefore, it is regarded a relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793